Citation Nr: 0528940	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent, to 
include entitlement to benefits pursuant to 38 C.F.R. 
§ 3.321(b)(1), for the residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1999 from the St. 
Louis, Missouri, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied a claim for an increased 
rating for residuals of a right ankle fracture of the medial 
malleolus and distal fibula.  The rating action also denied 
claims for service connection for a right knee disorder, a 
bilateral hip disorder, a callus disorder of the feet, and a 
neck disorder.

This case was remanded by the Board in August 2003 for 
further development.  Thereafter, service connection was 
granted for right knee arthritis and for right foot callus in 
a December 2004 rating decision.  As the appellant received a 
full grant of the benefits sought as to those issues, those 
issues were no longer before the Board on appeal.  The 
remaining four issues were returned to the Board.

The Board then issued a Decision/Remand in May 2005.  The 
Board denied the veteran's request for entitlement to service 
connection for a bilateral hip disorder, a neck disorder, and 
calluses of the left foot.  It remanded the fourth issue, 
that involving entitlement to an increased evaluation.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  


REMAND

As noted above, the Board remanded the issue of entitlement 
to an evaluation in excess of 20 percent for a right ankle 
disability in a Decision/Remand, dated May 2005.  In that 
action, the board found that the veteran's disability had 
been rated at the highest maximum rating allowable under 38 
C.F.R. Part 4, Diagnostic Code 5271.  The Board further 
concluded that the question remaining was whether an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 
(b)(1) was warranted.  As such, the Board remanded the claim 
so that another examination of the ankle could be performed 
and determination could be made by the RO with respect to the 
assignment of an extraschedular evaluation.

The record reflects that the veteran did undergo an 
examination in June 2005.  However, that examination did not 
produce a response to the inquiry as to the effect of the 
right ankle injury of the veteran's employability.  
Additionally, the examination was not performed by an 
orthopedist or even a physician.  Also, the examiner did not 
provide comments as to whether the veteran's ankle was 
ankylosed and the measurements of the range of motion of the 
ankle does not correspond to 38 C.F.R. § 4.71, Plate II 
(2005).  

It is further noted that the AMC issued a VCAA letter in June 
2005.  [Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001).]  
In that letter, the AMC informed the veteran that in order to 
prevail on his claim, he needed to provide evidence showing 
that he service-connected right ankle disorder was more 
disabling and should be rated higher than the 20 percent 
rating assigned.  The AMC did not discuss what the veteran 
would have to accomplish in order to prevail on a claim for 
an extraschedular evaluation.  The Supplemental Statement of 
the Case (SSOC) issued in August 2005 also did not discuss in 
detail this issue.  

38 C.F.R. § 3.321(b)(1) (2005) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the VA Schedule for Rating Disabilities 
(Rating Schedule) would not adequately compensate the veteran 
for the service-connected disability, then an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action for 
the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Judicial precedent has held that, in the absence 
of "evidence of 'an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards' . . . the Board [is] not required to discuss the 
possible application of § 3.321(b)(1)."  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Since the veteran's right ankle disability has been assigned 
a maximum schedular evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5271 (2005), if it is found that he is not 
suffering from ankylosis, for the veteran to be assigned a 
higher rating, an extraschedular rating would have to be 
assigned.  As such, the RO/AMC needs to inform the veteran of 
this fact.  Moreover, the RO/AMC must notify the veteran how 
he can prevail with respect to an extraschedular evaluation.  
That is, the RO/AMC is required to inform the veteran that in 
order to succeed it has to be shown that his disorder 
presents such an exceptional or unusual disability picture, 
due to such factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.

After reviewing the claims folder, it is the Board's opinion 
that the RO/AMC did not comply with the remand instructions.  
The RO/AMC did not discuss the applicability of an 
extraschedular evaluation or how the veteran could prevail on 
such a claim - both of which were requested by the Board's 
Remand.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the examination comments 
did not specifically obtain the information needed by the 
Board, and since the veteran has not been specifically told 
what he must do in order to prevail on his claim, the claim 
must be returned to the RO/AMC for further action.   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2005), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issue of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1) 
(2005).  In particular, the RO/AMC must 
inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate an 
extraschedular evaluation claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1).

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for the service-connected right 
ankle disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2005).

3.  The RO/AMC should contact the veteran 
and ask how his right ankle disability 
has affected his job performance.  The 
veteran should be asked to provide 
documentation showing that any or all of 
the claimed disability has prevented him 
from working, that it has caused him to 
miss work for medical treatment, and that 
is has interfered with how he performs 
his duties.  Any information obtained 
should be included in the claims folder 
for future review.  If the veteran fails 
to respond to this inquiry, that too 
should be noted in the claims folder.

4.  The veteran should be afforded an 
orthopedic examination by a physician to 
assess the nature and severity of his 
service-connected right ankle disability.  

The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The veteran's right ankle should be 
examined for degrees of range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner must specifically discuss 
whether the veteran's ankle is ankylosed.  
The examiner should also be asked to 
include the normal ranges of motion of 
the ankle.  

Additionally, the examiner should be 
requested to determine whether the ankle 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

Finally, the examiner must express an 
opinion as to the impact of the veteran's 
service-connected right ankle disability 
on his employability and whether the 
ankle disability produces repeated visits 
to the doctor and/or hospitalization.  
The examiner should take into account any 
statements made by the veteran that were 
obtained as a result of this Remand.  If 
this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the veteran's claims and determine whether the 
veteran's claim may be granted.  The RO/AMC is reminded that 
in evaluating the ankle disability that it must consider 
referring the service-connected claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) (2005), and that 
its actions, including the not sending of the claim to the 
Director, VA Compensation and Pension, must be documented on 
readjudication.

If any determination remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case that contains any additional evidence, 
citations of applicable laws and regulations not previously 
provided, and the reasons and bases for the decision.  The 
veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

